Citation Nr: 0614827	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 6, 2000, 
for the grant of a total rating due to individual 
unemployability resulting from service connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to November 
1982.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that awarded a total 
rating due to individual unemployability resulting from 
service-connected disabilities (TDIU).  The veteran appealed 
the effective date assigned for this total rating.


FINDINGS OF FACT

1.  The veteran's claim for a total rating due to individual 
unemployability resulting from service-connected disabilities 
was received on April 30, 1999.  

2.  The veteran was unemployable due to service-connected 
disabilities when his claim was received; it is not factually 
ascertainable that the increase in disability resulting in 
the veteran's unemployability occurred during the one-year 
period prior to the date of receipt of claim.  


CONCLUSION OF LAW

The criteria for an effective date of April 30, 1999, for the 
award of a TDIU, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 3.400, 4.16 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency did not 
provide VCAA notice prior to its decision assigning the 
effective date for a TDIU.  Through the Statement of the Case 
and the Supplemental Statement of the Case, the originating 
agency informed the veteran of the applicable legal criteria 
and the reasons for its determinations.  It also informed the 
veteran of VA's obligations under the VCAA.  Never the less, 
it has not completely complied with the notice provisions of 
the VCAA.  

Notwithstanding the foregoing, the Board has determined that 
the veteran will not be prejudiced as a result of the Board 
deciding the appeal on the current record.  In this regard, 
the Board has determined that a TDIU is warranted from the 
date of the receipt of the claim for this benefit.  This date 
is not in dispute.  In addition, the veteran has not alleged 
that he became unemployable due to service-connected 
disabilities during the one-year period prior to the date of 
receipt of claim.  In essence, the pertinent facts are not in 
dispute and the law is dispositive. 

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

A memorandum from the veteran's employer dated in May 1995 
indicates that the veteran had a discussion with his Plant 
Manger about the quality of his work.  He was characterized 
as "an ineffective worker" by his teammates.  The veteran 
felt that this characterization was unfair.  He reported 
that, while not the fastest worker, he was not the slowest.  
The veteran's work output and quality levels were to be 
tracked.  

An April 1996 letter from the veteran's employer indicates 
that the veteran had demonstrated marginal to unacceptable 
performance since beginning his employment in June 1991.  He 
displayed a history of tardiness.  He had corrective action 
for tardiness in November 1991 and September 1992.  He was 
also noted to have had late punches and/or unacceptable call 
in procedures from January to April 1996.  His employer noted 
that 28 late punches over the past four months was 
unacceptable.  

A June 1996 determination from the North Carolina Employment 
Security Commission indicates that the veteran last worked in 
April 1996 as an assembly technician.  It was noted that he 
was discharged from his job due to unacceptable performance 
and excessive tardiness.  The veteran performed his job to 
the best of his ability and was found to have not been in 
violation of the employer's attendance policy. Therefore, he 
was not disqualified from unemployment benefits.

During VA treatment in October 1996, the veteran complained 
of pain in his neck radiating into his head as well as chest 
pain and tightness in his lower left side.  An impression of 
sarcodiosis was rendered.  During subsequent treatment in 
October 1996, he reported experiencing low back pain after 
hearing a loud pop in his back.  On examination, he had pain 
across his lumbar area.  He was advised to avoid lifting and 
bending.  

In November 1996, he complained of a 3-day history of neck 
and low back pain.  It was noted that he had an acute 
exacerbation of his back and neck problems.  MRI revealed 
diffuse degenerative disc disease with stenosis at the neck.  

At a November 1996 hearing before an RO hearing officer, the 
veteran reported serious performance problems at work due to 
his neck and back disabilities.  He had difficulty remaining 
on his feet for long periods of time.  He needed assistance 
from his 13-year-old son to do laundry and lift the 
clothesbasket.  His doctors had told him to avoid any 
lifting.  

In March 1997, the veteran was afforded a VA non-tuberculosis 
disease and injuries examination.  He had a history of 
pulmonary sarcoidosis since 1980 that was accompanied by 
chest pain, shortness of breath, and night sweats.  He had 
not been treated for this condition in the past or recently.  
He smoked cigarettes and reported a productive cough.  His 
shortness of breath came with extreme exertion.  He could 
walk about half a mile without getting shortness of breath, 
but he had to stop because of other problems.  He had lost 11 
pounds over the past year reaching his current weight of 138 
pounds.  Examination of his chest revealed it to be 
hyperresonant to percussion.  He had a few scattered rhonchi 
at the left base.  Otherwise, chest examination was 
unremarkable.  The pertinent assessment was pulmonary 
sarcoidosis by history, with sequelae.

Private medical records dated from August 1998 to January 
2000 show that the veteran complained of pain in his right 
upper and lower extremities, neck and low back.  In a 
September 1998 treatment record, the veteran's physician 
wrote that, "it is difficult to know what to make of this 
relatively healthy appearing . . . male with complaints of 
pain throughout his entire body."  Bone scan revealed poly 
joint degenerative arthritis, but the examiner did not feel 
that this arthritis was severe.  Neurological examination was 
intact.  There were minimal myofascial findings.  Minimal 
facet tenderness was noted throughout the cervical and lumbar 
spine.  Examination of the sacroiliac joints was negative.  A 
subsequent record notes that he had somatic complaints of low 
back pain and pain in the sacroiliac region bilaterally.  He 
underwent cervical epidural steroid injection.

An October 1998 treatment record notes that the veteran had 
been out of work for a few years.  It was believed that his 
cervical disk disease was enough to give him limitation in 
excess of 15 pounds and would required frequent change of 
position and avoidance of repetitive bending.  

A January 1999 private medical record indicates that the 
veteran returned for an evaluation of pain.  He reported that 
his head and neck pain were somewhat better; however, that 
morning he heard a loud crack in his back that resulted in 
severe lower back pain.  He reported that this occurred 
periodically.  The impression was chronic pain with 
superimposed acute pain.  

In March 1999, he reported light headaches that were not as 
severe as before, lasting for just a few seconds.  Sometime 
when he turned to the right, he would have neck pain and 
right shoulder pain.  Sometimes when he woke up in the 
morning, his hands would feel stiff and swollen.  He 
sometimes woke up with a dry mouth and drowsiness, presumably 
from his amitriptyline.  He was using a TENS unit and thought 
it was making a great difference.  He had no loss of bowel or 
bladder function and no visual change.  He continued to have 
pain in his neck, shoulder, head, back, and low back.  
Physical examination revealed tenderness to palpation of his 
cervical spine.  His power was 5/5 throughout with no 
pronator drift.  The impression was chronic pain.  

In a statement received by the RO on April 30, 1999, the 
veteran's representative filed an informal claim for 
increased disability compensation due to the veteran's 
inability to work at any regular job since 1996.  

In May 1999, the veteran was afforded a VA examination.  He 
reported that he was unable to work at any regular job since 
1996.  After examining the veteran and reviewing the results 
of imaging examination, the examiner opined that the veteran 
would not appear to have any reason not to be able to work 
and lift and he was obviously strong enough for the same.  
However, it was felt that it was unlikely that the veteran 
would seek out much work involving muscular effort because of 
his complaints of pain.

The veteran underwent a disability determination evaluation 
for the North Carolina Disability Determination Services in 
January 2000.  His chief complaint was chronic pain syndrome 
with numerous complaints of pain.  His worst pain was in his 
neck.  

On April 6, 2000, the RO received an April 2000 statement 
from the veteran's private physician.  It was noted that the 
veteran was unable to work.  Because of his inability to 
work, he had filed for bankruptcy.  He did not have a place 
to live and he traveled between various friends and family.  
He also had problems with transportation that had resulted in 
missed medical appointments.  The veteran was noted to have 
had a severe increase in his pain involving his neck, head, 
arms, thorax, hips and legs.  His TENS unit had lost its 
effectiveness.  He experienced some chest tightness and 
shortness of breath which was persistent.  He was unable to 
sit or stand in one position for any amount of time due to 
persistent pain.  On examination, the veteran was awake, 
alert, and oriented.  He had decreased range of motion in his 
neck and all four extremities.  He had give away weakness 
throughout due to pain.  The examiner noted that the veteran 
was not doing well.  It was felt that the veteran was totally 
disabled and was unable to have adequate medical care.   

At an April 2000 hearing before the Board addressing other 
issues, the veteran reported that he had pain in his lumbar 
spine that radiated down both lower extremities.  He had to 
constantly change his position to relieve pressure.  He used 
a TENS unit daily along with a heating pad.  He could not 
squat, bend, or perform repetitive lifting due to his back 
problem.  He also reported pain in his head, shoulders, and 
neck.  He reported paralyzing headaches lasting anywhere from 
5 seconds to a minute.  He had severe spasms in his upper 
back.  

An August 2000 private outpatient treatment record shows that 
the veteran was not doing well clinically.  He continued to 
have practically constant pain involving parts of his body.  
He had an increase in his neck pain, headaches, back pain, 
leg pain, and hip pain.  Extensive evaluation in the past had 
not revealed any obvious surgical abnormalities.  Due to his 
social situation and lack of financial resources, he often 
times was unable to take his prescribed medication for pain.  

Records received from the Social Security Administration show 
that the veteran was awarded Social Security disability 
benefits in December 2000.  The effective date of this award 
was June 1998, the date he met the insured status 
requirements of the Social Security Act.  It was noted that 
the veteran was 41 years old on the date that the disability 
began, had a high school education, and had not engaged in 
any substantial gainful activity since the disability onset 
date.  The Social Security Administration found that the 
veteran had several impairments that were considered 
"severe" under the Social Security Act.  These impairments 
were cervical degenerative disc disease, osteoarthritis, and 
chronic pain syndrome.  They prevented him from performing 
any substantial gainful activity on a regular, sustained, 
full time, competitive basis.   

By rating action in February 2003, the RO assigned a 40 
percent disability evaluation for the veteran's service-
connected lumbar spine disability and a 40 percent evaluation 
for his service-connected cervical spine disability.  These 
increased ratings were effective from September 6, 2000.  As 
a result of this action, the veteran's combined service-
connected disability evaluation was increased to 70 percent, 
and a total disability evaluation due to individual 
unemployability resulting from service-connected disability 
(TDIU) was assigned effective from September 6, 2000.  

By rating action in April 2003, the RO awarded service 
connection for left shoulder impingement syndrome with 
degenerative joint disease and right shoulder impingement 
syndrome with degenerative joint disease.  Each disability 
was awarded a 10 percent disability evaluation effective from 
January 1996.  This action resulted in the assignment of 
combined service-connected disability evaluations of 40 
percent from January 5, 1996; 50 percent from May 9, 1996; 60 
percent from October 7, 1996; and 80 percent from September 
6, 2000.  

In a statement received by the RO in March 2003, the veteran 
expressed his satisfaction with the disability evaluations 
assigned for his lumbar and cervical spines.  However, he 
expressed disagreement with the assigned effective date of 
his total disability evaluation. 

Pursuant to the Board's May 2005 remand, the RO forwarded the 
veteran's claims file to the Director of the Compensation and 
Pension Service (Director) for a determination as to whether 
an earlier effective date for the grant of TDIU was warranted 
on an extra-schedular basis.  The Director determined that 
entitlement to TDIU prior to September 2000 on an extra-
schedular basis was not warranted because the veteran's 
symptoms were not shown to be of such severity as to have 
interfered with his ability to be gainfully employed. 


Legal Criteria

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  See also VAOPGCPREC 
75-91; 57 Fed. Reg. 2317 (1992).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400(o).  


Analysis

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's February 2003 grant of increased 
disability evaluations for the veteran's service-connected 
low back and cervical spine disabilities.  At that time, the 
RO assigned a 40 percent evaluation for each disability.  
This action resulted in a combined disability evaluation of 
70 percent from September 6, 2000.  

Although the veteran did not meet the minimum schedular 
criteria for a TDIU until September 6, 2000, the Board is of 
the opinion that a total rating is warranted on an extra-
schedular basis from April 30, 1999, the date of receipt of 
his claim for a TDIU.  In this regard, the Board notes that 
the record reflects that the veteran last maintained 
substantially gainful employment in 1996.  He has a limited 
education and industrial background.  The Social Security 
Administration considered the veteran to be totally 
disability due primarily to his service-connected 
disabilities as of June 23, 1998.  In the Board's opinion, 
the medical evidence adequately establishes that the 
veteran's service-connected disabilities were of such a 
nature and severity when the claim for a TDIU was received to 
preclude all forms of substantially gainful employment 
consistent with the veteran's education and industrial 
background.  

The Board notes that the veteran has not alleged that he 
became unemployable due to service-connected disabilities 
during the one-year period prior to the date of receipt of 
claim.  In addition, it is not factually ascertainable that 
the increase in disability resulting in the veteran's 
unemployability occurred during that period.  Accordingly, an 
effective date prior to April 30, 1999, is not in order.


ORDER

An effective date of April 30, 1999, for the award of a TDIU 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


